IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT LELLOCK,                         :   No. 4 WAP 2019
                                        :
                   Appellant            :   Appeal from the Order of the
                                        :   Commonwealth Court entered
                                        :   December 7, 2018 at No. 757 MD
             v.                         :   2018.
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA;           :
PENNSYLVANIA SUPREME COURT,             :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM
    AND NOW, this 17th day of July, 2019, the order of the Commonwealth Court is

AFFIRMED.